UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7409


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHRISTOPHER BERNARD EVANS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:01-cr-00048-LHT-3)


Submitted:    December 16, 2008            Decided:   December 23, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Bernard Evans, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Christopher Bernard Evans appeals the district court’s

order denying his motion to reduce his sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no   reversible    error.      Accordingly,    we    affirm    for   the

reasons stated by the district court.             United States v. Evans,

No. 1:01-cr-00048-LHT-3 (W.D.N.C. July 21, 2008).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials    before    the    court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                      2